EXHIBIT 10.7

RELEASE AND SETTLEMENT AGREEMENT


This Release and Settlement Agreement (“Agreement”) is entered into on this 12th
day of August, 2011, by and between Quamtel, Inc. (“Quamtel”) and Gerald and
Seena Sperling (the “Sperlings”) (either one individually, a “Party,” and all
collectively, the “Parties”).


RECITALS


WHEREAS, in exchange for a 3% promissory note dated December 13, 2010 and
payable on February 25, 2010 in the principal amount of Two Hundred Fifty
Thousand Dollars ($250,000) (the “2010 Note”) the Sperlings lent Quamtel
$250,000 in cash;


WHEREAS, on or about March 10, 2011, the Sperlings lent Quamtel an additional
Two Hundred Fifty Thousand Dollars ($250,000), for an aggregate of Five Hundred
Thousand Dollars ($500,000), and Quamtel issued a new promissory note to the
Sperlings in the amount of Five Hundred Thousand Dollars ($500,000) (the “2011
Note”), which note replaced and superseded in its entirety the 2010 Note; and


WHEREAS, Quamtel wishes to settle the outstanding amount of the 2011 Note,
including outstanding principal and accrued interest through the issuance to the
Sperlings of restricted shares of Quamtel’s common stock as payment in full for
all outstanding obligations of Quamtel under the 2011 Note; and


WHEREAS, the Sperlings wish to accept such settlement terms and to release
Quamtel from any and all obligations under the 2011 Note (and the 2010 Note).


NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS SET FORTH BELOW:


1.           Issuance of Shares to the Sperlings. Quamtel agrees to promptly
issue to the Sperlings two million five hundred thousand (2,500,000) restricted
shares of its common stock (the “Shares”) as payment and settlement in full of
all of its obligations to the Sperlings under the 2011 Note.


2.           Receipt of Shares by the Sperlings.  The Sperlings agree to accept
the Shares as payment and settlement in full of all of Quamtel’s obligations to
the Sperlings under the 2011 Note.


3.           Release.   Subject to and effective upon receipt of the Shares, the
Sperlings hereby fully release and discharge Quamtel of and from any and all
obligations to them under the 2011 Note and the 2010 Note.  Specifically, the
Sperlings agree to completely release and forever discharge Quamtel (together
with its employees, agents, parents, subsidiaries, affiliates or other
representatives, heirs, executors, successors and assigns), of and from any and
all past, present or future claims, demands, obligations, actions, causes of
action, rights, damages, costs, loss of services, expenses and compensation
which the Sperlings now have, or which may hereafter accrue or otherwise be
acquired by the Sperlings, on account of, or in any way growing out of the 2011
Note and the 2010 Note, and the Sperlings agree not to initiate or voluntarily
participate in any legal action, charge or complaint against Quamtel with
respect to any such debts or obligations.


4.           Representations.


a.           This Agreement is executed by the Parties without reliance upon any
statement or representation by the persons or parties herein released, or their
attorneys or representatives, other than those set forth in this Agreement.


b.           Each of the Parties represents and warrants that the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby has been duly authorized by all necessary and appropriate corporate
action.


 
1

--------------------------------------------------------------------------------

 
 
c.           Each of the persons signing this Agreement represents and warrants
that he has the right and full authority to sign on behalf of the party
designated immediately above his or her signed name.


5.           General Provisions.


a.           No Admission of Liability. Each of the Parties agrees that this
Agreement is a compromise relating to the matters released herein, and shall
never be treated as an admission of liability of any Party for any purpose, and
that liability therefor is expressly denied by each of the Parties.


b.           Execution of Additional Documents.  Each of the Parties hereby
agrees to perform any and all acts and to execute and deliver any and all
documents reasonably necessary or convenient to carry out the intent and the
provisions of this Agreement.


c.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties relative to the subject matter hereof.  All negotiations,
proposals, modifications and agreements prior to the date hereof between the
Parties are merged into this Agreement and superseded hereby.  There are no
other terms, conditions, promises, understandings, statements, or
representations, express or implied, among all of the Parties concerning this
Agreement unless set forth in writing and signed by all of the Parties.


d.           No Waiver.   No action or want of action on the part of either
Party at any time to execute any rights or remedies conferred upon it under this
Agreement shall be, or shall be asserted to be, a waiver on the part of any
party hereto of its rights or remedies hereunder.


e.           Amendments.  This Agreement may only be modified by an instrument
in writing executed by the parties hereto.


f.           Law of New York.  This Agreement shall be construed in accordance
with the law of the State of New York.


g.           No Third Party Beneficiary.  This Agreement is for the benefit of
the Parties and confers no rights, benefits or causes of action in favor of any
other third parties or entities.


h.           Severance.  Should any term, part, portion or provision of this
Agreement be decided or declared by the Courts to be, or otherwise found to be,
illegal or in conflict with any law of the State of New York or the United
States, or otherwise be rendered unenforceable or ineffectual, the validity of
the remaining parts, terms, portions and provision shall be deemed severable and
shall not be affected thereby, providing such remaining parts, terms, portions
or provisions can be construed in substance to constitute the agreement that the
Parties intended to enter into in the first instance.


i.           Successors and Assigns.  This Agreement shall be binding and inure
to the benefit of the parties hereto, their predecessors, parents, subsidiaries
and affiliated corporations, all officers, directors, shareholders, agents,
employees, attorneys, assigns, successors, heirs, executors, administrators, and
legal representatives of whatsoever kind or character in privity therewith.


j.           Counterparts. This Agreement may be executed in counterparts, one
or more of which may be facsimiles, but all of which shall together constitute
one and the same Agreement.  Facsimile signatures of this Agreement shall be
accepted by the parties to this Agreement as valid and binding in lieu of
original signatures; however, within five (5) business days after the execution
of this Agreement, such parties shall also deliver to the other party an
original signature page signed by that party.


k.           Time for Performance.  The Parties understand that time is of the
essence with respect to each and every act required by this Agreement.  Failure
to perform any provision hereof in strict accordance with the Agreement shall be
deemed a material breach of the Agreement.


l.           Understanding of Agreement.  The Parties acknowledge that they have
fully read the contents of this Agree­ment and that they have had the
opportunity to obtain the advice of counsel of their choice, and that they have
full, complete and total comprehension of the provisions hereof and are in full
agreement with each and every one of the terms, conditions and provisions of
this Agreement.  As such, the Parties agree to waive any and all rights to apply
an interpretation of any and all terms, conditions or provisions hereof,
including the rule of construction that such ambiguities are to be resolved
against the drafter of this Agreement.  For the purpose of this instrument, the
Parties agree that ambiguities, if any, are to be resolved in the same manner as
would have been the case had this instrument been jointly conceived and drafted.


[Signature page follows immediately.]
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement effective as
of the date first written above.
 

QUAMTEL. INC.     GERALD AND SEENA SPERLING.            
By:
   
By:
 
Print Name: Stuart Ehrlich
   
Print Name:
           
Its: President
   
 
        By:         Print Name:  

 
 
 
3
 